Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/18/22 is acknowledged.  Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive, regarding the 112 rejection and, therefore, the finality of that action is withdrawn. 

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6 ,8, 10,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US 6264343)
 
 Regarding claim 1, Miyashita teaches a light deflecting device (Fig.1,3A, 7):


    PNG
    media_image1.png
    267
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    606
    media_image2.png
    Greyscale



 comprising:   a flat, transparent light guide (transparent substrate 11), and a transparent cover layer 6 which is applied to the light guide in a flat manner at least partially, wherein a microstructure (protrusion 12) is formed between the light guide and the cover layer for outcoupling light incoupled into the light guide and wherein the microstructure comprises a plurality of structural elements which are formed as circular cylindrical elevations (Fig.7) , wherein the angle included by the height and the cross- sectional diagonal of the structural elements is smaller than or equal to the critical angle of the total reflection in the light guide and/or the cover layer (see Fig.3A wherein the outcoupling of light is facilitated by the critical angle condition, Also instant Fig. 4 is relied upon in the rejection) , wherein the circular surfaces of the circular cylindrical elevations lie directly on the surface of the light guide, wherein the circular cylindrical elevations each have a diameter of at least 20 micrometers and at most 100 micrometers (see claims 3 and 15 of Miyashita), and a height of at least 20 micrometers and at most 100 micrometers and wherein the structural elements are designed in such a way that light coupled into the light guide is substantially outcoupled via the cylinder lateral surfaces of the structural elements (Fig.3A, Note: Miyashita resolves the same problem of preventing glare).
Miyashita does not teach the microstructure is formed on the surface of the cover layer facing the light guide. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide the microstructure on the surface of the cover thereby forming an integrated body of the microstructure and the cover layer, since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art in order to achieve a compact structure.

Regarding claim 2, Miyashita teaches a light deflecting device (Fig.1,3A, 7):
wherein the surface of the cover layer opposite the microstructure is substantially flat.

Regarding claim 3, Miyashita teaches a light deflecting device (Fig.1,3A, 7):
, wherein the light guide consists at least partially of glass or a plastic (see in Miyashita: Normally used for the transparent substrate are glass plates or PET (polyethylene terephthalate and (8) Used for the transparent material forming the light-guide plate 11 may be transparent resin such as acryl resin, polycarbonate resin and amorphous polyolefine resin, or inorganic transparent material such as glass, or combinations thereof. T).

Regarding claim 4, Miyashita teaches a light deflecting device (Fig.1,3A, 7):
wherein the cover layer is formed as a film (see in Miyashita: 16) Suitable as the illuminated object 6 for the above illuminating device are printed matters printed on paper or the like, or liquid crystal display bodies).

Regarding claim 6, Miyashita teaches a light deflecting device with a cover layer, however it does not explicitly teach that it consists at least partially of glass or a plastics material. Glass or plastic are some of the well-known materials used in the layers for a display device, and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the material as claimed in the device of Miyashita in order to achieve scratch resistant display device elements/layers. 

Regarding claim 8, Miyashita teaches a light deflecting device with a cover layer, but does not teach the cover layer is positively connected to the light guide. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to positively connect the cover and the light guide layer as an integrated body, since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, in order to achieve a compact structure.

Regarding claim 10, Miyashita teaches a light deflecting device (Fig.1,3A, 7):
wherein the structural elements of the microstructure have a substantially constant arrangement density.
Regarding claim 12, Miyashita teaches a light deflecting device, wherein the microstructure is produced by means of profile rollers, in particular by means of UV embossing by means of an embossing roller method (the claim is drawn to the method of making the device, and is therefore not germane to the product claim).
Regarding claim 13, Miyashita teaches a lighting device comprising a light deflecting device (Fig.1,3A, 7) and light source 2 arranged at an edge of the light guide for incoupling light via the edge of the light guide.

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita and further in view of Boonekamp (US 10012783 B2)
Regarding claim 5, Miyashita teaches the invention set forth in claim 1 above but is silent regarding the light guide has a thickness of at least 1 mm, preferably at least 2 mm, more preferably at least 3 mm and/or a thickness of at most 15 mm preferably at most 10 mm more preferably at most 8 mm.
Boonekamp teaches a light guide with thickness of 1-4 mm (see in Boonekamp: The light guide has a typical thickness in the range 1 mm to 4 mm and may for example be made from poly (methyl methacrylate) (PMMA), polycarbonate (PC) or glass. All of the surrounding edges are optically smooth).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the dimensions as disclosed in Boonekamp in the device of Miyashita in order to achieve total reflection. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita and further in view of Tarsa (US 20150049511)
Regarding claim 7, Miyashita teaches the invention set forth in claim 1 above but is silent regarding the cover layer has a thickness of at most 1000 micrometers, preferably at most 500 micrometers, more preferably at most 300 micrometers and/or a thickness of at least 50 micrometers, preferably at least 100 micrometers, more preferably at least 150 micrometers.
Tarsa teaches a cover layer 108 wherein the thickness is from 10 .mu.m to 5 mm ([0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the dimensions as disclosed in Tarsa in the device of Miyashita in order to produce a desired illuminance distribution.  

 	  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita and further in view of Soloman (US 20120140518, cited previously)
Regarding claim 11, Miyashita teaches the invention set forth in claim 1, but is silent regarding an edge of the light guide intended for incoupling has a surface modification.
Solomon teaches a light guide wherein an edge of the light guide intended for incoupling (light incident surface from the light source 184/180) has a surface modification (177A and 177B in Fig.1A, [0027]) in order to achieve a uniform light source ([0054]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use surface modification at the incoupling surface as disclosed in Solomon in the device of Miyashita in order to achieve a uniform light source.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita and further in view of Rinko (US 20080225393, cited previously)
Regarding claim 14, Miyashita teaches “Alternately, the shape, size or density of extraction elements may be varied across the surface of the film in order to produce a desired luminance distribution” ([0028]), but is silent regarding the structural elements of the microstructure at least partially have an arrangement density which increases substantially with increasing distance from at least one light source. 
Rinko teaches a light guide wherein the structural elements (414,416 in Fig.4d, [0086]) of the microstructure at least partially have an arrangement density which increases substantially with increasing distance from at least one light source in order to compensate loss of light as distance from light source increased ([0073]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to increase the density of the elements with distance from the light source, as disclosed in Rinko in the device of Miyashita in order to compensate loss of light as distance from light source increased.
Regarding claim 15, Miyashita in view of Rinko teaches the lighting device, wherein the light source is applied at least partially to the edge of the light guide.
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita and further in view of Iwasaki (US 20140198531, cited previously)
Regarding claim 16, Miyashita teaches the invention set forth in claim 13 above, but is silent regarding a first light source arranged at a first edge of the light guide for incoupling light via the first edge of the light guide, and a second light source arranged at a second edge of the light guide (30, [0089]) for incoupling light via the second edge of the light guide.
Iwasaki teaches a first light source (50 on left side in Fig.2) arranged at a first edge of the light guide for incoupling light via the first edge of the light guide, and a second light source (50 on right side in Fig.2) arranged at a second edge of the light guide for incoupling light via the second edge of the light guide in order to improve light efficiency ([0208]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use two light sources, as disclosed in Iwasaki in the device of Miyashita in order to improve light efficiency.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita and further in view of Vasylyev (US 20140226361, cited previously)
Regarding claims 17 and 18, Miyashita teaches the invention set forth in claims 1 and 13 above, but is silent regarding use of a light deflecting device for a space-forming structural element, in particular a window, a partition wall, a parapet or a ceiling element or for a room lighting fixture.
Vasylyev teaches use of a light deflecting device for a space-forming structural element, in particular a window (- - a partition wall, a parapet or a ceiling element or for a room lighting fixture - -) in order to easily couple light into the window pane ([0009], [0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the light guide configuration in a window pane, as disclosed in Vasylyev in the device of Miyashita in order to easily couple light into the window pane.
 				Response to Arguments
The arguments filed by the Applicant on 10/18/22 is acknowledged, however they are moot in light of new grounds of rejection.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner